                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                      CRIMINAL NO. 3:19-CR-00086-RJC-DSC


 UNITED STATES OF AMERICA,                      )
                                                )
                                                )
                                                )
 v.                                             )                   ORDER
                                                )
 JOHN HENRY MOORE,                              )
                                                )
                    Defendant.                  )



       THIS MATTER is before the Court on Defendant’s letter dated June 3, 2019 (document

# 12) and filed on June 7, 2019. The Court held a hearing on this matter on June 17, 2019. The

Court heard from defense counsel J.P Davis, the Defendant and the Government. Part of the

hearing was conducted ex parte.


       Defendant is charged in a four count Bill of Indictment with two counts of Hobbs Act

Robbery pursuant to 18 U.S.C. § 1951 (Counts One and Three); one count of brandishing a firearm

during a crime of violence pursuant to 18 U.S.C. § 924(c)(1)(A)(ii) (Count Two); and one count

of possession of a firearm by a convicted felon pursuant to 18 U.S.C. § 922(g) (Count Four). He

represents that his previous appointed counsel showed him a security camera video provided by

the Government during the course of discovery. Defendant now claims that the video has been

lost or destroyed. Mr. Davis credibly represents that he is in possession of all security camera

videos provided by the Government and has made them available for viewing by the Defendant.

The Government represents that it has provided all security camera videos to defense counsel

during discovery.
       Defendant orally requested that the Court appoint new counsel. “Because the right to

choose counsel is not absolute, it necessarily follows that a defendant does not have an absolute

right to substitution of counsel. As a general rule, a defendant must show good cause in requesting

a new appointed lawyer.” United States v. Mullen, 32 F.3d 891, 895 (4th Cir. 1994). Here,

Defendant’s assertions do not establish good cause for the Court to appoint new counsel. Based

upon the foregoing, the Court finds no basis to remove Mr. Davis as appointed counsel.


       The Clerk is directed to send copies of this Order to defense counsel, the Government and

to the Honorable Robert J. Conrad, Jr.


       SO ORDERED.



                                  Signed: June 17, 2019
